Citation Nr: 0639967	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for left hip 
disability.  

2.  Entitlement to service connection for left ankle 
disability. 

3.  Entitlement to service connection for right ankle 
disability. 

4.  Entitlement to service connection for right knee 
disability. 

5.  Entitlement to service connection for left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied the veteran's 
claims of service connection for left hip, left ankle, right 
ankle and right knee disabilities and denied his application 
to reopen a claim of service connection for left knee 
disability.  The veteran perfected a timely appeal of these 
determinations to the Board.  

In May 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.  

In a June 2005 decision, the Board reopended the claim of 
service connection for left knee disability and remanded it 
to the RO via the Appeals Management Center in Washington, DC 
for further development and readjudication on the full merits 
(de novo).  The Board also remanded the claims of service 
connection for right hip, left ankle, right ankle and right 
knee disabilities for further development.  

The veteran's appeal originally included the issue of 
entitlement to service connection for digestive disability.  
During the pendency of the appeal, the RO, in a June 2006 
rating decision, granted service connection for 
gastroesophageal reflux disease, evaluated as 10 percent 
disabling.  The veteran was notified of this decision and did 
not file a notice of disagreement.  Therefore, the issue of 
any higher evaluation for this disability is not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997)(where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).


FINDINGS OF FACT

1.  Competent medical evidence does not support a conclusion 
that the veteran's currently diagnosed left hip disability, 
degenerative joint disease, is related to his period of 
military service.  

2.  Competent medical evidence does not support a conclusion 
that the veteran's currently diagnosed left ankle disability, 
degenerative joint disease, is related to his period of 
military service.  

3.  Competent medical evidence does not support a conclusion 
that the veteran's currently diagnosed right ankle 
disability, degenerative joint disease, is related to his 
period of military service.  

4.  Competent medical evidence does not support a conclusion 
that the veteran's currently diagnosed right knee disability, 
degenerative joint disease, is related to his period of 
military service.  

5.  Competent medical evidence does not support a conclusion 
that the veteran's currently diagnosed left knee disability, 
degenerative joint disease, is related to his period of 
military service.  




CONCLUSIONS OF LAW

1.  Left hip disability was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Left ankle disability was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Right ankle disability was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  Right knee disability was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

5.  Left knee disability was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in March 2004, prior 
to the initial adjudication of his claims in the May 2004 
rating decision at issue.  Another VCAA notice letter was 
sent in December 2005.  

The VCAA letters summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the March 2004 letter 
stated:  "If there is any other evidence or information that 
you think will support your claim, please let us know."  
Likewise, the December 2005 letter stated: If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This satisfies the fourth 
"element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in August 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records and a report of VA examination 
addressing the etiology of the claimed conditions - the 
dispositive issue.  In a statement received in December 2005, 
the veteran stated that he had no further evidence to submit.  
There is no indication there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  He testified 
in support of his claims in October 2004.  All pertinent due 
process requirements have been met.  See 38 C.F.R. § 3.103 
(2006).

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

The December 2005 VA examination, which included X-rays, 
diagnosed degenerative joint disease of the left hip, both 
ankles and both knees.  Hickson element (1) is accordingly 
satisfied by medical evidence that the claimed disabilities 
currently exist.

With respect to Hickson element (2), in-service disease or 
injury, the Board, in its June 2005 remand acknowledged that 
the service medical records showed that the veteran was seen 
for treatment of numerous orthopedic complaints involving his 
hips, ankles and knees.  Therefore, Hickson element (2) has 
been met.  

The Board notes, however, that there is no evidence of 
degenerative joint disease during service or within the one 
year presumptive period after service.  See 38 C.F.R. 
§§ 3.307, 3.309.  According to the medical evidence of 
record, the veteran began receiving treatment for 
degenerative changes in the affected joints in the early to 
mid 1990s, several decades after service.  

With respect to Hickson element (3), medical nexus, there is 
no medical evidence which serves to link the veteran's left 
hip, left ankle, right ankle, right knee and left knee 
disabilities to his period of active service.  Crucially, the 
December 2005 VA examiner, after reviewing the medical 
evidence of record, opined that it is less likely than not 
that the veteran's degenerative joint disease of the left 
hip, both ankles and both knees is related to his military 
service.  The examiner indicated that a back surgery the 
veteran had in 1959, as well as his age (78), were as likely 
as not major contributors to his current disabilities.  While 
a February 2002 VA progress note diagnosed the veteran's left 
hip osteoarthritis as being "service related," there is no 
indication that that physician had reviewed the veteran's 
service medical records or gathered information about the 
etiology of the veteran's disorder from any source other than 
the veteran.  Therefore, it is not probative of a nexus to 
service.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(a medical opinion that is based on the veteran's recitation 
of medical history, and unsupported by clinical findings, is 
not probative).

To the extent that the veteran himself contends that his 
degenerative joint disease is related to his military 
service, it is well established that laypersons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2006) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
opinion on a medical matter such as nexus is accordingly 
lacking in probative value.

The Board adds that the veteran has been provided with ample 
opportunity top obtain and submit to VA medical nexus 
evidence which is supportive of his claims.  He has not done 
so.  See 38 C.F.R. § 5107(a) [a claimant has the 
responsibility to present and support a claim for benefits].

In short, for reasons expressed immediately above, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for left hip, left ankle, 
right ankle, right knee and left knee disabilities.  


ORDER

Entitlement to service connection for left hip disability is 
denied.

Entitlement to service connection for left ankle disability 
is denied.

Entitlement to service connection for right ankle disability 
is denied. 

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left knee disability is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


